{¶ 1} On November 6, 2007, the relator, Paul Hart, commenced this mandamus action against the respondent, Judge Michael P. Donnelly, to compel him to rule on Hart's motion for 46 days of jail time credit, filed on September 26, 2007, in the underlying case, State v. Hart, Cuyahoga County Common Pleas Court Case No. CR-488900. On November 26, 2007, the respondent moved for summary judgment on the grounds of mootness. Attached to the dispositive motion was a certified copy of a November 9, 2007 journal entry granting a total of 46 days credit in the underlying case. This establishes that Hart has received his requested relief. State ex rel. Corder v. Wilson (1991), 68 Ohio App.3d 567, 589
N.E.2d 113. It also appears that Hart has fully served his sentence because of the jail time credit. A review of the Ohio Department of Rehabilitation and Corrections' website showed that the Department had adjusted Hart's release date to December 8, 2007, after the respondent had granted the additional credit. On December 10, 2007, the website showed no entry for Paul Hart. This action is moot.
 {¶ 2} Accordingly, the court grants the respondent's motion for summary judgment and denies the application for a writ of mandamus. Costs assessed
 {¶ 3} against relator. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B). *Page 4 
  JAMES J. SWEENEY, P.J., and PATRICIA A. BLACKMON, J., CONCUR. *Page 1